Case 20-40074-JMM          Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10                Desc Main
                                    Document     Page 1 of 29



Benjamin J Mann, Bar Number 10198
Lewis Stoddard, Bar Number 7766
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for RANLife, Inc.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-990-3711
Facsimile: 801-328-9714
Email: lewis@hwmlawfirm.com
File No.: ID10225

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In re:
                                                      Chapter 7
 MIKE TERANCE TRACY fdba CONNOR
 CREEK DIESEL AND JULIA SCYSILLIA                     Case No. 20-40074-JMM
 NELSIONI aka JULIE SYSILLIA
 NELSIONI-HYDE aka JULIE L. NELSON

                       Debtors.


                      MOTION FOR RELIEF FROM AUTOMATIC STAY
                                 (REAL PROPERTY)

          RANLife, Inc. (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362d(1), for

relief from the automatic stay with respect to certain real property of the Debtors having an

address of 1467 South 2175 East, Malta, ID 83342 (the “Property”). In further support of this

Motion, Movant respectfully states:

          1.     A petition under Chapter 7 of the United States Bankruptcy Code was filed with

          respect to the Debtors on January 28, 2020.

          2.     The Debtor, Michael Tracy, has executed and delivered or is otherwise obligated

          with respect to that certain promissory note in the original principal amount of

          $254,883.00 (the “Note”). A copy of the Note is attached hereto as Exhibit “A”.

          3.     As evidenced by the assignments, endorsements, and/or allonges attached to the
Case 20-40074-JMM       Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10             Desc Main
                                 Document     Page 2 of 29



      Note, the Note is made payable to Creditor. See Idaho Code § 28-3-205(2). Pursuant to

      Idaho Code § 28-3-301, Movant is an entity entitled to enforce the Note because Movant

      is in possession, either directly or through the use of an authorized agent and/or document

      custodian, of the Note.

      4.     Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

      (collectively, the “Obligations”) of the Debtor, Michael Tracy, under and with respect to

      the Note and the Deed of Trust are secured by the Property. A copy of the recorded Deed

      of Trust is attached hereto as Exhibit “B”. The transfer of a note secured by a deed of

      trust carries with it the security agreement as incident. See I.C.§ 45-911; See In re

      Vargas, 396 B.R. 511, 516 (Bankr. C.D. Cal. 2008); citing to Carpenter v. Longan, 16

      Wall. 271, 83 U.S. 271, 275, 21 L.Ed. 313 (1872); See also Armacost v. HSBC Bank

      USA, 2011 WL 825151 at *11 (D.Idaho 2011). Thus, Movant is entitled to enforce the

      Note and foreclose on the Deed of Trust.

      5.     All rights and remedies under the Deed of Trust have been assigned to the Movant

      pursuant to that certain assignment of deed of trust, a copy of which is attached hereto as

      Exhibit “C”.

      6.     As of May 11, 2020, the outstanding amount of the Obligations less any partial

      payments or suspense balance is $249,512.58.

      7.     The following chart sets forth the number and amount of payments due pursuant

      to the terms of the Note that have been missed by the Debtors as of May 11, 2020:

        Number           From                       To               Monthly           Total
       of Missed                                                     Payment         Missed
       Payments                                                       Amount        Payments
           8         October 1, 2019           May 1, 2020           $1,489.96      $11,919.68
       Suspense Balance                                                               ($0.00)

                                                           Total: $11,919.68
Case 20-40074-JMM        Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10            Desc Main
                                   Document     Page 3 of 29




       Additionally, Debtors are obligated to make on-going monthly payments, pursuant to the

       express terms of the Note and Deed of Trust that have or will accrue after May 11, 2020.

       8.      The estimated market value of the Property is $280,000.00. The basis for such

       valuation is Debtors’ filed Schedule A/B: Property.

       9.      Upon information and belief, the aggregate amount of encumbrances on the

       Property listed in the Schedules or otherwise known, including but not limited to the

       encumbrances granted to Movant, is $249,512.58.

       10.     Cause exists for relief from the automatic stay for the following reasons:

                      (a) The fair market value of the Property is declining and payments are

                      not being made to Movant sufficient to protect Movant’s interest against

                      that decline.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Deed of Trust,

       and applicable law, including but not limited allowing Movant (and any successors or

       assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

       foreclose upon and obtain possession of the Property.

       2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       3.      For such other relief as the Court deems proper.

                                                  DATED this 23rd day of June, 2020.

                                                  /s/ Lewis N. Stoddard
                                                  Lewis N. Stoddard
                                                  Attorney for Movant
Case 20-40074-JMM        Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10             Desc Main
                                  Document     Page 4 of 29



                                        NOTICE OF MOTION

TO: THE DEBTORS, THE DEBTORS’ ATTORNEY, THE TRUSTEE, AND ANY OTHER
PARTY IN INTEREST

        YOU ARE HEREBY NOTIFIED that RANLife, Inc. has filed its Motion for Relief from
Stay. Within twenty (20) days of the date of this notice, RANLife, Inc., its successors in interest,
agents, assignees, and/or assignors, shall ask the Court for an Order Granting Relief from the
Automatic Stay provisions of 11 U.S.C. § 362(a) to annul and terminate the Stay as requested in
the Motion, unless a party to this proceeding opposes the Motion for Relief from Stay filed by
RANLife, Inc. by filing and serving on the moving party a written objection thereto within
seventeen (17) days of filing the Motion. The objection shall reasonably identify those matters
contained in the Motion which are to be at issue, and any other basis of opposition to the Motion.
Absent the filing of a timely response, the Court may grant the relief sought without a hearing. A
final hearing, if any, shall commence not later than thirty (30) days after the conclusion of a
preliminary hearing. Failure to schedule a hearing and notify all parties, including RANLife,
Inc., shall preclude further objections to this Motion for Relief from Stay.

        YOU ARE FURTHER NOTIFIED that pursuant to Rule 4001.2 of the Local Bankruptcy
Rules and 11 U.S.C § 362(e), thirty days after a request under § 362(d) for relief from the stay of
any act against property of the estate under subsection § 362(a), such stay is terminated with
respect to the party in interest making such request, unless the court, after notice and a hearing,
orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing
and determination under subsection § 362(d). In addition, as required by Local Bankruptcy Rule
4001.2(d)(3), if an objection is filed to this motion, the objection must be served upon the
Movant and upon all parties receiving service of the motion. In accordance with Local
Bankruptcy Rule 4001.2(e)(1), any party opposing a motion for stay relief must contact the
Court’s calendar clerk to schedule a preliminary hearing. At the time of the filing the objection
to a motion, the objecting party shall file and serve a notice of such hearing.

       Dated: June 23, 2020


                                                 /s/ Lewis N. Stoddard
                                                 Lewis N. Stoddard
                                                 Attorney for Movant
Case 20-40074-JMM          Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10           Desc Main
                                    Document     Page 5 of 29




                               CERTIFICATE OF SERVICE OF
                              MOTION FOR RELIEF FROM STAY

        I HEREBY CERTIFY that I served a true and correct copy of the above-listed claimant’s
Motion for Relief from Stay and the Notice of Motion on the individuals listed below by hand
delivering, mailing, with the correct postage thereon, or through electronic notification to those
parties registered with the U.S. Courts District of Idaho CM/ECF system, on June 23, 2020:

Mike Terance Tracy
Julia Scysillia Nelsioni
1467 S. 2175 E.
Malta, ID 83342
Debtors
VIA U.S. MAIL

John O Avery
770 S Woodruff Ave
Idaho Falls, ID 83401
Debtors’ Counsel
VIA ECF

Gary L Rainsdon
POB 506
Twin Falls, ID 83303
Chapter 7 Trustee
VIA ECF

United States Trustee
Washington Group Central Plaza
720 Park Blvd, Ste 220
Boise, ID 83712
VIA ECF


                                                 /s/ Lewis N. Stoddard
                                                 Lewis N. Stoddard
                                                 Attorney for Movant
Case 20-40074-JMM   Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document     Page 6 of 29
Case 20-40074-JMM   Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document     Page 7 of 29
Case 20-40074-JMM   Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document     Page 8 of 29
Case 20-40074-JMM   Doc 58    Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document     Page 9 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 10 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 11 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 12 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 13 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 14 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 15 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 16 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 17 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 18 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 19 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 20 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 21 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 22 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 23 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 24 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 25 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 26 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 27 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 28 of 29
Case 20-40074-JMM   Doc 58     Filed 06/23/20 Entered 06/23/20 14:08:10   Desc Main
                             Document      Page 29 of 29
